Citation Nr: 0608863	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  05-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1970 to 
June 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran's post traumatic stress disorder (PTSD) was 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
depression, anxiety, hallucinations, flashbacks, intrusive 
thoughts, monthly panic attacks, chronic sleep impairment, 
memory problems, and limited judgment.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is 


incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication, VA notified the veteran by an October 2002 
letter of the information and evidence needed to substantiate 
and complete his claim for entitlement to service connection 
for PTSD.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This letter also informed the veteran that if the VA 
benefits were granted, benefits could be paid from the date 
of the claim or the date the evidence was received, dependent 
upon when the evidence was received.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 
2006).  A July 2003 letter notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for entitlement to an initial evaluation in excess 
of 30 percent for his service-connected PTSD.  Id.  The 
letters also informed the veteran that VA would obtain all 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA inpatient and outpatient medical 
records, Social Security Administration (SSA) records, and 
private medical records have been associated with the claims 
file.  The veteran was afforded several VA PTSD examinations.  
The veteran was asked to advise VA if there was any other 


information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506 (U.S. Vet. App. March 3, 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current 


findings, the Board is to consider the veteran's medical 
history in determining the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply here, because the current appeal is based on 
the assignment of an initial evaluation following an initial 
award of service connection for PTSD.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claim and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  
Fenderson, 12 Vet. App. at 126.
 
Service connection for PTSD was granted by a May 2003 rating 
decision and a 30 percent evaluation was assigned under 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective August 14, 
2002.  By August 2003 and January 2004 rating decisions, the 
30 percent evaluation under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, was continued.  The Board notes that the veteran 
served in Vietnam and was awarded the National Defense 
Service Medal, a Combat Action Ribbon, the Vietnam Service 
Medal, and a Vietnam Campaign Medal.

In a May 2002 private vocational evaluation report, it was 
noted that the veteran had the ability to carry out written, 
oral, and diagrammatic instructions.  In a June 2002 document 
submitted to the SSA, the veteran noted that his last job had 
just ended.  In a July 2002 questionnaire submitted to the 
SSA, the veteran stated that he attended church weekly. 

In April 2003, a VA PTSD examination was conducted.  The 
veteran reported intrusive thoughts, dreams, guilty feelings, 
sleep impairment, and reliving firefights 


and grenade throwing.  The veteran reported a history of low 
concentration, irritability, and depression related to 
marital problems.  The veteran reported that at times, he had 
problems with racing thoughts, being talkative, and being so 
overwhelmed with anxiety to the point of being unable to 
function.  The veteran denied suicide attempts, 
hallucinations, paranoia, or delusions of grandeur.  The 
veteran reported that his medication improved his symptoms, 
and eliminated the panic attacks, heart racing, and hand 
sweating. 

The examiner found the veteran presented as anxious, and was 
appropriately dressed, alert, oriented to time, person, and 
place, had fair memory, and remembered 3/3 words.  The 
veteran had average intelligence, fair judgment, fair 
insight, and goal-directed answers.  The veteran's affect was 
congruent and euthymic except when he discussed his father 
and childhood, which made him sad.  The examiner diagnosed 
anxiety disorder and PTSD in remission.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
70, which contemplates some mild symptoms, such as depressed 
mood and mild insomnia, or some difficulty in social, 
occupations, or school functioning, such as occasional 
truancy, or theft within the household, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In December 2003, the veteran was hospitalized after 
presenting with depression and suicidal ideations.  Upon 
admission, the diagnosis was PTSD with depression.  A GAF 
score of 40 was assigned which contemplates some impairment 
in reality testing or communication, such as illogical, 
obscure, or irrelevant speech, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood, such as a depressed man who avoids friends, 
neglects family, and is unable to work.  See DSM-IV, 46-47.  
The veteran reported flashbacks, intrusive thoughts, panic, 
anxiety, sweating, and sleep impairment.  The veteran denied 
suicidal or homicidal thoughts and hallucinations.  The 
veteran had two grown children with whom he was in fairly 
good communication.  The veteran reported that his last job 
had ended 1.5 years earlier, and his inability to work was 
due to his physical problems, not his mental problems.  The 
examiner found the veteran 


cooperative and oriented to three spheres, and had coherent 
and relevant speech, a logical train of thought, intact 
memory, intact insight, and average intellectual functioning.  
There was no psychomotor agitation or looseness of 
association.  The veteran had reduced concentration and 
limited judgment.

The December 2003 VA hospitalization treatment notes reflect 
that initially, the veteran was depressed and suicidal, but 
was also well groomed and alert.  Within days, the veteran 
was sleeping better, had a pleasant and bright affect, 
appropriate responses, no psychomotor disturbances, and no 
suicidal or homicidal thoughts.  Within a week, the veteran's 
affect was bright, he had no hallucinations, and he was 
cheerful.  After two weeks of treatment, the veteran was 
discharged to a lodger bed unit.  The discharge diagnosis was 
PTSD with depression.  A GAF score of 60 was assigned which 
contemplates moderate symptoms, such as a flat affect, 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as few friends, or conflicts with peers or 
co-workers.  See DSM-IV, 46-7. 

A December 2003 VA psychosocial report was conducted at the 
lodger bed unit.  The veteran indicated that in the last 
month, he had not been bothered by any family or social 
problems, but had experienced serious depression, anxiety, 
tension, and trouble understanding, concentrating, 
remembering, and controlling violent behavior.  The veteran 
reported serious thoughts of suicide.  After two weeks, the 
veteran was discharged.  A January 2004 treatment plan 
indicated that the veteran was dealing with family issues 
well.  

In a March 2004 statement, the veteran stated that he was 
suspended for fighting at his last job, that he was not in a 
relationship, that he did not see friends often, and that he 
has flashbacks, nightmares, and difficulty sleeping.  The 
veteran reported long and short term memory problems and that 
he forgets complex commands.

An April 2004 VA outpatient note indicated the veteran was 
alert, oriented times three, and had normal speech.  A June 
2004 VA psychosocial assessment indicated 


that in the past month the veteran had no serious family or 
social conflicts or problems and no suicidal thoughts, but 
had trouble understanding, concentrating, and remembering.

In a September 2004 VA mental health clinic note, the veteran 
reported a depressed mood, low energy, and no motivation.  
The examiner found the veteran was depressed, but was alert, 
oriented, had good eye contact, and had no suicidal or 
homicidal ideations.  In a September 2004 VA consultation 
note, the veteran reported continuing difficulties with 
guilt, depression, startle response, sleeping, nightmares, 
and anger, although all were improved with his present 
treatment.  The veteran stated that he had few friends, 
avoided people, and had no suicidal thoughts.  In an October 
2004 VA mental health clinic note, the veteran was alert, 
oriented, had a bright affect, and goal-focused thoughts.

A November 2004 VA psychiatric assessment was conducted.  The 
veteran reported that he had two grown children, lived alone, 
and attended church regularly.  He reported depression, 
diminished interest and pleasure in activities, fatigue, loss 
of energy, feelings of worthlessness, and diminished 
concentration.  The veteran reported episodes of persistently 
elevated mood and irritability lasting up to one week, which 
were associated with increased self-esteem, a decreased need 
for sleep, racing thoughts, and increased goal-directed 
activity.  The veteran reported suicidal ideations, fighting 
at work, and twice-daily panic attacks, sweating, choking 
sensation, chest pain, dizziness, and a fear of going crazy.  
The veteran reported intrusive thoughts, thought-blocking, 
detachment, estrangement, sleep impairment, and auditory and 
tactile hallucinations.  The examiner found the veteran 
alert, oriented, coherent, suspicious, paranoid, and 
mistrustful.  The examiner noted an affect that was congruent 
to thought content, intact remote recall, intact 
concentration, coherent and goal-directed thought processes, 
knowledge commensurate with education level, and good mood.  
The veteran remembered 4/5 items immediately and 1/5 items 
after five minutes, but did not have intact judgment or 
insight.  The examiner diagnosed chronic PTSD and assigned a 
GAF score of 40, which contemplates some impairment in 
reality testing or communication, such as illogical, obscure, 
or irrelevant speech, or major 


impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood, such as a depressed 
man who avoids friends, neglects family, and is unable to 
work.  See DSM-IV, 46-47.

A December 2004 VA PTSD examination was conducted.  The 
veteran reported depression, estrangement, isolation, 
nightmares, irritability, aggressiveness, hyperarousal, 
concentration problems, short term memory problems, 
hypervigilance, panic attacks once per month, paranoia, 
compulsive checking behaviors, and flashbacks.  The veteran 
reported protracted mood fluctuations and prior visual 
hallucinations which were infrequent since beginning 
medication.  The veteran reported periodic social contact 
with his siblings, but an otherwise restricted range of 
social interaction.  The veteran had two friends and attended 
church services regularly.  The examiner found the veteran 
appropriately dressed with intact hygiene, was alert, well-
oriented to time, person, and place, had appropriate content 
and flow of speech, good insight, a flat to slightly positive 
affect, fear of working due to anger problems, and was 
irritable.  The veteran's compulsive behaviors were below a 
level that interfered with daily life.  The examiner found 
that the veteran's employment problems stemmed from his 
somatic difficulties.  The examiner diagnosed mild PTSD and 
assigned a GAF score of 60, which contemplates moderate 
symptoms, such as a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends, or 
conflicts with peers or co-workers.  See DSM-IV, 46-7.  The 
examiner found that although the PTSD caused social and 
occupational impairment, it was not progressively 
debilitating, and the symptoms were well-controlled by 
medication and therapy.

A December 2004 psychiatric evaluation was conducted for SSA.  
The examiner noted that anxiety was a predominant 
disturbance, as evidenced by recurrent and intrusive 
recollections of a traumatic experience.  The examiner found 
that the veteran experienced mild restrictions on daily 
living activities, and had marked difficulty in maintaining 
social functioning, concentration, persistence, and pace.  
The examiner stated that the veteran's ability to interact 
with others and persist in a normal competitive employment 
setting was markedly limited.  

A December 2004 VA outpatient note showed the veteran had 
improved affect, sleep, mood, and concentration, and coherent 
and goal-directed thoughts.  A December 2004 VA social work 
outpatient note indicated that the veteran reported obsessive 
checking behavior, self-isolation, avoidance of family 
functions, leaving jobs for fear of fighting with others, and 
a lack of friends for fear of physical harm.

A January 2005 VA treatment plan revealed a diagnosis of 
chronic severe PTSD.  A GAF of 40 was assigned, which 
contemplates some impairment in reality testing or 
communication, such as illogical, obscure, or irrelevant 
speech, or major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood, such as 
a depressed man who avoids friends, neglects family, and is 
unable to work.  See DSM-IV, 46-47.

A January 2005 VA outpatient note indicated that the veteran 
reported auditory hallucinations, thought-blocking, improved 
sleep, and improved mood swings.  The veteran's verbal skills 
were limited, but he was alert, and had coherent and goal-
directed thought processes.  A March 2005 VA outpatient note 
reflected increased auditory hallucinations, which the 
veteran related to the stress of his mother being sick.  The 
examiner found the veteran alert, with coherent and goal-
directed thought processes.  An April 2005 VA outpatient note 
reflected that the veteran successfully attended an event at 
his grandson's school.  The veteran reported a slightly 
improved mood, but continuing hallucinations.  The examiner 
found the veteran alert, with coherent and goal-directed 
thought processes.

The veteran's PTSD is currently evaluated at 30 percent which 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as 
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, or recent events.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent.  A 50 
percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, such as 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  In this case, the evidence of record 
indicates that the veteran's PTSD was manifested by 
depression, auditory hallucinations, low concentration, 
anxiety, flashbacks, intrusive thoughts, sleep impairment, 
mild memory problems, and limited judgment.  But the evidence 
of record also demonstrates that veteran was alert and 
oriented to time, person, and place, had an appropriate or 
bright affect, intact hygiene, coherent and goal-directed 
thought processes, good flow and content of speech, and fair 
insight.  In December 2003, the veteran stated his 
unemployability was due to his physical problems but in 
November and December 2004, he stated that it was for 
fighting.  Although the veteran reported few friends, he 
maintained fairly good communication with his children, dealt 
with family issues well, had periodic social contact with his 
siblings, recently attended his grandson's school event, and 
attended church regularly.  There was no evidence of impaired 
abstract thinking.  The veteran's panic attacks were monthly.  
Although the evidence of record shows that manifestations of 
the veteran's PTSD impaired his social functioning, he was 
generally functioning satisfactorily.  Accordingly, the 
criteria for a 50 percent initial evaluation have not been 
shown.  Id. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the criteria for an 
increased rating have not been shown by the medical evidence 
of record, the preponderance of the evidence is against the 
veteran's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


